Citation Nr: 1114243	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  09-07 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1952 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for right and left knee disabilities.  In October 2010, the Veteran testified before the Board at a hearing held at the RO.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary prior to further disposition of the claims. 

The Veteran contends that his current right and left knee disabilities are related to his service.  He contends that the arthritis for which he was treated in service, and for which he is in receipt of service connection for the shoulders, hands, and wrists, has now spread to his knees, leading to his current knee disabilities.  He also contends that his knee disabilities are related to the physical riggers of service, including marching for long periods of time.  

Service treatment records reflect that in March 1971, the Veteran complained of pain in the knees and shoulders for about eight months.  X-ray examination of the knees showed no significant abnormality.  In December 1971, the Veteran complained of a long history of pain in the shoulders, knees, and back.  He had episodic, momentary pains in his knees and back.  The knees showed no symptoms of inflammatory joint disease.  He began treatment for arthritis of the back.  In June 1972, the Veteran sustained a laceration to the right knee.  On March 1973 retirement examination, the Veteran reported continuing pain in the shoulders, wrists, and arms.  

On December 1973 VA examination, the Veteran reported that several years previously, he had been treated at Madigan General Hospital for myalgia and bone aches, with cough productive of a blood tinged sputum.  After the febrile reaction was cleared, he noticed residual chest pain.  A few months later, he began to notice the onset of articular discomfort in the wrists and fingers that spread to his shoulders, elbows, knees, and ankles.  He treated his symptoms with pain medication.  He denied experiencing any swelling or erythema of the joints.  There was some crepitus of the joints.  He had received local injections for his symptoms.  Physical examination did not reveal any traumatic or inflammatory process.  There was crepitus on range of motion of the knee, though the specific knee was not stated.  X-ray examination showed no significant osseous or soft tissue abnormality of either knee.  

Records from the Madigan Army Medical Hospital beginning in August 2001 reflect that in December 2006, the Veteran reported experiencing joint pain in the right knee.  There was effusion of the joint.  The Veteran denied any previous trauma.  It was suspected that he had degenerative joint disease verses tendonitis.  In February 2007, he had continuing bilateral knee pain manifested by crepitus and tenderness on palpation and on motion.  MRI of the right knee revealed a medial meniscus tear, bone contusion at the anterior medial tibial plateau, mild chondromalacia, and a small Baker's cyst.  Left knee X-ray examination revealed mild tricompartmental osteoarthritis with patellar spurring.  In December 2008, the Veteran underwent right knee surgery. 

On July 2009 VA examination, after completing physical examination of the Veteran and reviewing the claims file, including the December 1973 VA examination, the examiner found it less likely than not that the current right and left knee disabilities were related to service.  The examiner concluded that despite the complaints of knee pain in service, absent any further complaints, diagnosis, or treatment for a knee disability at that time or in December 1973, or for the interim twenty years until the 2007 diagnosis, there was no continuity to relate the in-service complaints with the current knee disabilities.

However, the Veteran contends that he has continuously received treatment for his knee disabilities at Madigan Army Medical Center since he separated from service in 1973.  Though the RO requested all available medical records from Madigan, the file only contains records dated from January 1989.  Because records dated between 1973 and 1989 would be pertinent to the Veteran's claim, and because there is no documentation in the claims file that those records are unavailable, a further attempt to obtain those records should be accomplished on remand.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Next, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  Though the May 2009 VA report of examination provided a thorough opinion, the Veteran's assertions that the service-connected arthritis of his shoulders, hands, and wrists is the same ailment that has caused his current knee disabilities, as well as his assertions that his current knee disabilities are related to the marching and physical activity of service, should also be considered by the examiner.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  After obtaining the necessary authorization from the Veteran, obtain and associate with the claims file all records from the Madigan Army Medical Center dated from 1973 to 1990.  If any of those records have been retired, attempt to obtain them from the appropriate storage facility or from microfiche.  All attempts to secure these records must be documented in the claims folder.

2.  After obtaining the outstanding treatment records, forward the Veteran's claims file for review by the May 2009 VA examiner to determine the etiology of the Veteran's right and left knee disabilities.  No further examination of the Veteran is necessary unless the examiner determines otherwise.  The examiner must review the claims folder and should note that review in the report.  On providing the following opinions, the examiner must consider the Veteran's statements regarding the incurrence of the disability, in addition to his statements regarding the continuity of symptomatology.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current right and left knee disabilities are related to his service, including the contention that the arthritic process that affected his shoulders, hands, and wrists has spread to or otherwise has affected his knees, as well as the contention that his knee disabilities are related to marching in service and the general physical riggers of service. 

3.  Then, readjudicate the claims.  If the decision remains adverse to the appellant, issue a supplemental statement of the case and allow the appropriate opportunity for response.  Thereafter, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



